UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6824


JOHNNY DAVID FISHER,

                  Petitioner - Appellant,

             v.

JOHN GARMAN, Warden, St. Brides Correctional Center,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00630-MHL)


Submitted:    February 2, 2009              Decided:   February 19, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny David Fisher, Appellant Pro Se. Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny       David    Fisher       seeks       to    appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.              28    U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent       “a       substantial       showing          of    the    denial       of    a

constitutional         right.”           28     U.S.C.    §    2253(c)(2)         (2006).          A

prisoner       satisfies           this       standard        by        demonstrating           that

reasonable       jurists         would     find      that     any        assessment        of     the

constitutional         claims       by    the    district       court      is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Fisher has

not     made    the     requisite         showing.            Accordingly,        we       deny    a

certificate       of    appealability            and      dismiss        the    appeal.            We

dispense       with     oral       argument       because          the    facts    and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED



                                                 2